Case: 19-31017      Document: 00515416201         Page: 1    Date Filed: 05/14/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-31017
                                                                           May 14, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
PAUL POUPART,

                                                 Plaintiff-Appellant

v.

JEFFREY LANDRY, Attorney General of Louisiana; JAMES M. LEBLANC,
SECRETARY, DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS;
JON A. GEGENHEIMER, Clerk of Court, 24th Judicial District; CORNELIUS
REGAN, 24th Judicial District Court Judge,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:19-CV-328


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Paul Poupart, Louisiana prisoner # 357073, appeals from the district
court’s dismissal with prejudice under 28 U.S.C. § 1915A(b)(1) of his 42 U.S.C.
§ 1983 complaint for failure to state a claim upon which relief may be granted.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-31017    Document: 00515416201     Page: 2   Date Filed: 05/14/2020


                                 No. 19-31017

He also moves for a stay of the district court’s judgment pending appeal. His
motion for a stay is denied.
      The district court’s dismissal was based on its determination that
Poupart’s claim was barred by Heck v. Humphrey, 512 U.S. 477 (1994). We
review that dismissal de novo using the standard applied in Federal Rule of
Civil Procedure 12(b)(6). DeMarco v. Davis, 914 F.3d 383, 386 (5th Cir.), cert.
denied, 140 S. Ct. 250 (2019). Poupart’s § 1983 claim, if successful, would
necessarily demonstrate the invalidity of his conviction and sentence. Because
he has not shown that his conviction or sentence have been reversed or
invalidated, the district court correctly determined that his claim was barred
by Heck. See Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005).
      On appeal, Poupart offers various arguments challenging many of the
underlying bases for applying the Heck bar to state prisoners like him. These
arguments are all refuted, either directly or indirectly, by Heck and the
Supreme Court’s related line of cases. To the extent that Poupart challenges
those holdings, we are bound to follow them. See Randell v. Johnson, 227 F.3d
300, 301 (5th Cir. 2000). The district court’s judgment is affirmed.
      The district court’s dismissal of Poupart’s complaint counts as a strike
under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88
(5th Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson,
575 U.S. 532, __, 135 S. Ct. 1759, 1762-64 (2015). Poupart is cautioned that if
he accumulates three strikes, he may not proceed in forma pauperis in any civil
action or appeal while he is incarcerated or detained in any facility unless he
is in imminent danger of serious physical injury. See § 1915(g).
      AFFIRMED; MOTION FOR STAY DENIED; SANCTION WARNING
ISSUED.




                                       2